Citation Nr: 1133278	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which found that new and material evidence had not been submitted to reopen the claim for service connection for PTSD.  The Veteran disagreed with the findings, and the current appeal ensued.  

In December 2009, the Veteran and his spouse testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In March 2010, the Board reopened the claim for service connection for PTSD, and remanded the claim for further development.  The Board also determined at that time, that recent case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and the evidence that showed that the Veteran had also been diagnosed with depression and anxiety, the Board recharacterized the issue on appeal, as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that entitlement to service connection is warranted for an acquired psychiatric disorder causally related to events during active service.  

As an initial matter, this claim was remanded by the Board in March 2010.  At that time, the Board indicated that a summary of the Veteran's claimed stressors should be sent to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification.  Specifically, the Veteran alleged that while assigned to an advanced training brigade at Ft. Sill, Oklahoma, from September 1970 to November 1970, a serviceman in his group was struck in the head by the recoil of a 155mm Howitzer cannon which crushed his skull.  His other stressor event occurred while assigned to an airborne training brigade at Ft. Benning, Georgia, in December 1970.  During a jump exercise from an aircraft, a fellow serviceman's parachute and back-up parachute failed to open, causing him to plunge to his death.  The dates were indicated to be between November 1970 to December 1970.  However, the names of the servicemen in both incidents were unknown.  

While on remand, the two incidents were not submitted to the JSRRC as instructed, but were submitted to the U.S. Army Crime Records Center, where no record of the incidents was located.  The Board's remand specifically instructed that the request be made to the JSRRC, which requests were limited by an adequate time period to verify the incidents, if possible.  A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998).  These stressors should be submitted to the JSRRC in an effort to verify them for the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  

Additionally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence that the Veteran has been treated and diagnosed with multiple psychiatric disorders, including PTSD, depression, and anxiety disorder.  The Board is cognizant that a January 2011 VA examination report indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the examiner noted that the Veteran did currently exhibit symptoms of depression and listed a diagnosis of depression NOS.  In light of the cumulative record discussed above, the AMC should obtain an additional VA examination to clarify the nature and etiology of his claimed acquired psychiatric disorder on appeal.

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Atlanta, Georgia; however, the claims file only contains VA treatment records dated up to May 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed acquired psychiatric disorder from the Atlanta VAMC for the period from May 2010 to the present.

2.  The AMC should review the claims folder and prepare a summary of the Veteran's aforementioned claimed stressors.  This REMAND, copies of the Veteran's DD Form 214, service personnel records, the aforementioned compiled stressor summary, and any stressor statement submitted by the Veteran should be sent by the AMC to the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to provide any information that might corroborate the Veteran's alleged in-service stressors between November 1970 to December 1970.  

3.  Thereafter, the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed stressor.  

The VA examiner should specifically determine whether the Veteran has a claimed stressor that has been verified.   Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

If an acquired psychiatric disability other than PTSD is diagnosed (e.g., anxiety disorder or depression), the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its onset in-service or is otherwise causally related to the Veteran's service.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

4.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

